MEMORANDUM **
Fernando Aranda, a California state prisoner, appeals pro se from the district court’s order denying his application to proceed in forma pauperis. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir.2007). We affirm.
The district court properly denied Aran-da’s application to proceed in forma pau-peris because Aranda did not contest that he is a three-strikes filer and did not provide plausible allegations that he was “under imminent danger of serious physical injury” at the time he filed the complaint. 28 U.S.C. § 1915(g); see also Andrews, 493 F.3d at 1055(an exception to the three-strikes rule exists only where “the complaint makes a plausible allegation that the prisoner faced ‘imminent danger of serious physical injury’ at the time of filing”).
Aranda’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.